Sarah Moore brought this suit to recover on a benefit contract, by which appellant was to pay $350, provided her husband, Bannister Moore, at the time of his death, was a member in good standing in some subordinate lodge of appellant.
We conclude that the evidence shows that, at the time of his death, Bannister Moore was such a member in good standing, and that appellant is liable on said contract. We further conclude that the evidence shows appellant to be a mutual relief association, and that the burden was on appellee to show that appellant had not complied with article 3096, Sayles' R.S., which she did not do, to subject it to the penalties of 12 per cent. interest and attorney's fees, as provided in article 3071, R.S., and therefore the court erred in rendering judgment for said interest and attorney's fees. Legion of Honor v. Story, 97 Tex. 264,78 S.W. 1.
It is therefore ordered that the judgment of the lower court be reformed so as to expunge therefrom said 12 per cent. interest and said attorney's fees. It is ordered that appellee be taxed with the costs of this appeal.
As reformed, the judgment is affirmed.